DETAILED ACTION
This is a first office action in response to application no. 17/273,271 filed on March 3rd 2021 in which claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1:  The claim is drawn to “a storage medium having computer program instructions stored thereon, when executed by the processor” for the use in an electronic device, where the broadest reasonable interpretation of the claim drawn to such medium (computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine readable media. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
The applicant is advised to amend claims so that the claims are directed to a form of non-transitory storage medium.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-6 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent Application no. 17/273,271 to Sugimoto et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5 of the instant application and claims 1 and 5 of Patent Application no. 17/273,271 are drawn to the same invention. 
A close look at the instant application will show that representative claim 1 of the present application, calls for a coding amount estimation device comprising: a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: generate a feature vector on a basis of a feature map generated by an estimation target image and at 
Representative claim 1 of Patent Application no. 17/273,271 calls for an image processing device that updates a pixel value of a processing target image and generates a new image, the image processing device comprising: a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: generate a first feature vector based on the processing target image and a first feature map generated with at least one pre-decided filter; update the processing target image to generate an updated image; generate a second feature vector based on the updated image and a second feature map generated with at least one pre-decided filter; perform quality evaluation of the updated image based on the first and second feature vectors and generate a quality feedback vector which is a vector based on a result of the quality evaluation; perform an encoding amount evaluation on the updated image and generate an encoding amount feedback vector which is a vector based on a result of the encoding amount evaluation; and determine an updating amount in updating of the updated image based on the quality feedback vector and the encoding amount feedback vector.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Dependent claims 2-4 and 6 of the instant application are rejected by dependency to independent claims 1 and 5.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication no. 2020/0034645) in view of Oami et al. (US Patent Application Publication no. 2011/0051810).

Regarding claims 1, 5 and 6, Fan discloses a method and device comprising a processor (See Fan [0004]), and a storage medium having computer program instructions stored thereon, when executed by the processor (See Fan [0005] the hardware processor), perform to generate a feature vector on a basis of a feature map generated by an estimation target image and at least one filter set in advance (See Fan [0017] “model may include input data 102, which may be convolved with one or more kernels, filters or convoluational layers, and generate feature maps 104”, [0023]-[0024], [0042]).
	It is noted that Fan is silent about a processor that evaluates a coding amount of the estimation target on a basis of the feature vector.
“It should be noted that …information amount information may be a generated code amount which is estimated…).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Fan’s method and device to incorporate Oami’s teachings wherein a processor evaluates a coding amount of the estimation target on a basis of the feature vector. The motivation for performing such a modification in Fan is to calculate a motion vector between pictures and its statistical amount may be used as a feature.

As per claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches wherein the feature map is generated by hierarchical convolution processing using the plurality of filters (See Fan [0027]-[0028]).

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches the coding amount estimation device wherein the feature vector is generated on a basis of a statistic of the feature map (See Fan [0024], [0042]).

As per claim 4, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Fan and Oami further teaches wherein the feature vector is generated on a basis of a cross correlation between the feature maps (See Oami [0038]).

s 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication no. 2010/0088151) in view of Oami et al. (US Patent Application Publication no. 2011/0051810).

Regarding claims 1, 5 and 6, Kim discloses a method and device comprising a processor (See Kim [0075]), and a storage medium having computer program instructions stored thereon, when executed by the processor (See Kim [0017]), perform to generate a feature vector on a basis of a feature map generated by an estimation target image and at least one filter set in advance (See [0009], [0018] and [0048]).
	It is noted that although Kim provide a code level in [00175], it is silent about a processor that evaluates a coding amount of the estimation target on a basis of the feature vector as specified in the claims.
	However, Oami teaches a coding amount method and device including a processor that evaluates a coding amount of the estimation target on a basis of the feature vector (See Oami [0038] and [0044] “It should be noted that …information amount information may be a generated code amount which is estimated…).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Kim’s method and device to incorporate Oami’s teachings wherein a processor evaluates a coding amount of the estimation target on a basis of the feature vector. The motivation for performing such a modification in Kim is to calculate a motion vector between pictures and its statistical amount may be used as a feature.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Weiss et al. (US Patent Application Publication no. 2020/0013156) teaches method for monitoring manufacture of assembly units.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424